Citation Nr: 1118947	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 1, 2006.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from December 1, 2006.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU), prior to August 28, 2008.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 10 percent rating, effective September 22, 2006.  In October 2006, the Veteran filed a notice of disagreement (NOD) as to the initial rating for PTSD.  A statement of the case (SOC) was issued in June 2007, increasing the Veteran's initial rating to 30 percent, effective September 22, 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In July 2008, the Veteran's representative submitted a letter stating that a 70 percent rating for PTSD, effective December 1, 2006 would satisfy the Veteran's claim.  In August 2008, the RO increased the Veteran's rating for PTSD to 70 percent, effective December 1, 2006.  In an August 2008 statement, the Veteran continued to express disapproval with his 30 percent rating prior to December 1, 2006, and his 70 percent rating from December 1, 2006.

The RO mistakenly interpreted the August 2008 statement as an NOD as to the effective date of the 70 percent rating for PTSD.  An SOC was issued in August 2009, as to whether the effective date of December 1, 2006, for the 70 percent evaluation for PTSD was proper.

This appeal also arose from a July 2009 rating decision in which the RO, inter alia, granted the Veteran's claim for a TDIU, assigning an effective date of August 28, 2008.  In July 2009, the Veteran filed an NOD with the effective date for TDIU, requesting an effective date of June 30, 2005.

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, as noted above, the RO mischaracterized the issue on appeal as whether the effective date of December 1, 2006 for the 70 percent evaluation for PTSD was proper, when, in fact, the Veteran actually appealed his rating as to the periods prior to and from December 1, 2006.

As such, although the RO has granted higher ratings of 30 percent prior to December 1, 2006 and a higher rating of 70 percent from December 1, 2006 for the Veteran's PTSD, inasmuch as higher ratings for this disability are available, both before and after December 1, 2006, and the Veteran is presumed to seek the maximum available benefit for a disability (and as the Veteran has specifically requested the maximum available benefit for his PTSD), the Board has characterized the appeal as now encompassing the two matters set forth on the title page, in light of the Veteran's actual arguments and assertions.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs, in November 2010, before certification of the appeal to the Board, the North Carolina Division of Veterans Affairs revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board's decision addressing the claim for an initial rating in excess of 30 percent for PTSD prior to December 1, 2006 is set forth below.  The claim for a rating in excess of 70 percent for PTSD from December 1, 2006, and the claim for entitlement to a TDIU prior to August 28, 2008-which the Veteran has completed the first of two actions required to place this matter in appellate status-are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC, in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  For the period prior to December 1, 2006, the Veteran's psychiatric symptoms were primarily manifested by depression, intrusive thoughts, nightmares, chronic sleep impairment, irritability, and anger response; collectively, these symptoms are suggestive of an increased level of disability consistent with occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher rating for PTSD, prior to December 1, 2006, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for PTSD.  After the award of a service connection, and the Veteran's disagreement with the initial rating assigned, the June 2007 SOC and a May 2008 letter set forth the criteria for ratings for PTSD (which, in part, suffices for Dingess/Hartman).  A March 2006 letter provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity for the Veteran to respond, the RO readjudicated the claim, as reflected in the August 2009 SOC.  The Board points out that in this SOC, however, the RO adjudicated whether the effective date of December 1, 2006 for the 70 percent evaluation for PTSD was proper.  In doing so, the RO examined whether the Veteran was entitled to a rating in excess of 30 percent prior to December 1, 2006, which is the same issue currently on appeal.  Thus, the Board finds that this SOC serves as a readjudication of the Veteran's claim currently on appeal, and the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claims, such as in an SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).  The Veteran also is not prejudiced by the RO's failure to issue an SSOC as to the matter herein decided.  The August 2009 SOC considered all evidence of record, as well as any newly submitted evidence relating to the December 1, 2006 rating period.  No evidence pertinent to the claim herein decided was submitted or obtained since the August 2009 SOC.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, Social Security Administration records, and the report of an August 2006 VA examination.  Also of record and considered in connection with this matter are various written documents provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

At the outset, the Board notes that, in addition to a service-connected PTSD, the medical evidence reflects, a diagnosis of depressive disorder, not otherwise specified (NOS).  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

The relevant medical evidence describing the severity of the Veteran's service-connected PTSD during this period includes VA treatment records and a report of an August 2006 VA examination.

VA treatment records from May 2005 through October 2005 reflect that in May 2005, the Veteran reported suicidal and homicidal ideation.  The Veteran presented to the emergency room as agitated, boisterous, loud, and tearful when discussing his experiences in Vietnam.  The Veteran described nightmares, flashbacks, sleep disturbances, isolation, hyperarousal, and hypervigilance.  He also complained of irritability, anger, and depression.  The Veteran noted that he had past suicidal tendencies after being on Zoloft, but denied any past attempts or current plan, despite his earlier statements.  He admitted that he really just wanted to get registered and get treatment at VA.  The Veteran denied any present homicidal intent, but also noted that he bought 100 acres of farmland to keep himself away from everyone.  The Veteran was diagnosed with probable PTSD and rule out mood disorder.  His symptoms were noted to be severe, and he was assigned a GAF score of 52.

The Veteran also reported slight suicidal ideation in June 2006, but denied any current suicidal or homicidal ideation or plan at that time.  The Veteran reported intrusive thoughts of combat situations, flashbacks, and nightmares.  On mental status examination, the Veteran was irritable, casually and nearly dressed, and alert and oriented to time, place, and person.  His mood was described as "okay" with congruent affect, coherent, relevant, and organized speech.  The denied any suicidal or homicidal ideation, audio or visual hallucinations, and delusions.  The Veteran had some mild paranoia, poor sleep habits, a good appetite, fair insight, good judgment, and good motivation.  

In July 2005, the Veteran reported that his psychotropic medication had resulted in reduced angry outbursts and somewhat reduced anxiety.  Sleep continued to be extremely problematic, fragmented, and rarely totaling more than three hours per night.  Emotionally, the Veteran was plagued by extreme feelings of guilt for his actions in Vietnam.  The Veteran denied suicidal and homicidal ideation.  He was diagnosed with PTSD and assigned a GAF score of 51.

In September and October 2005, the Veteran was casually dressed and fairly well-groomed.  Mood was moderately irritable and of a free-floating nature, and affect was congruent with mood.  The Veteran denied visual and auditory hallucinations, as well as suicidal and homicidal ideation.  The Veteran complained of nightmares and intrusive memories that were distressing and disabling.  He remained extremely guilty and engaged in self-destructive behavior.  The Veteran was diagnosed with PTSD and assigned a GAF score of 51, for both sessions.

At a psychotherapy appointment in July 2006, the Veteran was diagnosed with PTSD with depressive disorder NOS.  The psychologist noted that the Veteran's persistent hyperarousal led to angry outbursts in response to even benign external cues.  The Veteran was noted to have "serious" impairment in social and occupational functioning.

On VA examination with a psychiatrist in August 2006, the Veteran noted that his PTSD symptoms had increased since retirement.  He had retired from work due to his arthritis.  The Veteran reported trouble with sleep, depression, anxiety, his temper, and isolation.  He stated that he had difficulty falling asleep and staying asleep.  He reported nightmares every night along with intrusive thoughts.  He also reported hypervigilance, exaggerated startle response, avoidance of military topics, sporadic concentration, sadness, and decreased energy.  No suicide attempts or panic attacks were reported.  The Veteran lived with his wife, and did some chores around the house.  The examiner noted that activities of daily living were unaffected.  The Veteran reported having a few friends, a hobby of repairing cars and motorcycles, and attended church occasionally.  He reported being close to his children.

On mental status examination, the Veteran was alert, cooperative, and casually but appropriately dressed.  The Veteran answered questions and volunteered information.  There were no loosened associations of flight of ideas, bizarre movements or tics, homicidal or suicidal ideation or intent, delusions, hallucinations, ideas of reference, or suspiciousness.  The Veteran's mood was calm, and his affect was appropriate.  The Veteran reported nightmares and intrusive thoughts.  The Veteran was oriented to person, place, and time.  His memory, both remote and recent, appeared to be adequate.  Insight and judgment appeared to be adequate, as well as his intellectual capacity.

The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  The psychiatrist noted that the Veteran's PTSD symptoms interfered with social activities and caused distress.

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating have been met for the period prior to December 1, 2006.

As indicated above, the Veteran's psychiatric symptoms have included, primarily, depression, intrusive thoughts, nightmares, chronic sleep impairment, irritability, and anger response.  A 50 percent rating is specifically supported by the Veteran's assertions that he was almost completely socially isolated except for his wife and children.  It is also specifically supported by the psychologists' classification of the Veteran's PTSD as "severe" with "serious impairment in social and occupational functioning."  The record additionally reflects that the Veteran reported frequent nightmares with strong sleep disturbances, as well as slight suicidal ideation.  On several occasions the Veteran complained of having frequent flashbacks and intrusive thoughts.

The VA examiner in August 2006, as well as the Veteran's treating psychologist, each assigned a GAF scores in the low-to-mid 50's, which is indicative of moderate impairment in social, occupational, or school functioning.  In addition, taken together, the examination findings, the other mental health evidence of record, and the Veteran's reports, reasonably establish that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity.

However, at no point has the Veteran's PTSD met the criteria for at least the next higher, 70 percent, rating, for the period prior to December 1, 2006.  As noted above, under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The objective medical evidence does not show such symptoms as or equal in severity to obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that are characteristic of the 70 percent rating.

The Veteran has had documented symptoms of difficulty in establishing and maintaining effective social relationships, as well as impaired impulse control.  Furthermore, the Veteran has reported slight suicidal ideation but no real intent or history of suicidal attempts.  However, the Board finds that when considering the Veteran's entire spectrum of symptomatology, his symptoms are not as severe as contemplated in the criteria for a 70 percent rating.  At his treatment sessions and at the VA examination in August 2006, mental status examinations reflected that the Veteran was alert, cooperative, and appropriately dressed.  The Veteran had no loosened associations of flight of ideas, bizarre movements or tics, homicidal or suicidal ideation or intent, delusions, hallucinations, ideas of reference, or suspiciousness.  Mood was sometimes irritable, but calm at other times, and affect was appropriate.  The Veteran was always oriented to person, place, and time.  Memory, insight, and judgment all appeared to be adequate.

The Board also finds that none of the assigned GAF scores, alone, provides a basis for assignment of any higher rating for the Veteran's service-connected PTSD.  The assigned GAF scores of record are 52 (in May 2005), 51 (in July 2005, September 2005, and October 2005), and 55 (in August 2006).

Under the DSM-IV, GAF scores from 51 to 60 indicate that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

The GAF scores of record prior to December 1, 2006 clearly reflect even less impairment than that contemplated in the current 50 percent rating; hence, these score provide no basis for an increased rating.

When considering the complete picture of the Veteran's symptomatology, to include consideration of the relevant examination of record, the Board finds that the Veteran has more nearly approximated the criteria for a 50 percent rating, rather than a 70 percent rating for the period prior to December 1, 2006.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

As a final point, it is noted that, in analyzing this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating for the period prior to December 1, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A 50 percent rating for PTSD, prior to December 1, 2006, is granted, subject to the legal authority governing the payment of compensation benefits.




REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

As indicated in the introduction, above, the RO mistakenly interpreted the August 2008 statement as an NOD as to the effective date of the 70 percent rating for PTSD.  An SOC was issued in August 2009, as to whether the effective date of December 1, 2006, for the 70 percent evaluation for PTSD was proper.  As such, no SSOC has been issued as to the Veteran's claim for a rating in excess of 70 percent for PTSD from December 1, 2006.  Since the SOC in June 2007, several pertinent medical records have been submitted, including a new VA examination in May 2009.  Under these circumstances, a remand for RO consideration of this evidence, in the first instance, is necessary.

While the matter is on remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, dated through October 7, 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since October 7, 2005.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the RO should also give the appellant an opportunity to present information and/or evidence pertinent to the appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  In adjudicating the claim, the RO should particularly consider all evidence added to the claims file since the RO last adjudicated the claim (in June 2007).  Also, the RO's adjudication of the claim for higher rating should include consideration of whether any further "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.

As also indicated in the introduction, above, the claims file reflects that the Veteran has filed a timely NOD with the July 2009 rating decision regarding a TDIU prior to August 28, 2008.

By filing a timely NOD, as noted above, the Veteran has initiated appellate review on this issue.  38 C.F.R. § 20.302(a) (2010).  However, the RO has yet to issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claim for a TDIU prior to August 28, 2008, pursuant to 38 C.F.R. § 4.30, prior to April 7, 2005, also must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Fayetteville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since October 7, 2005.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a rating in excess of 70 percent for PTSD from December 1, 2006, in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

7.  The RO must furnish to the Veteran an SOC addressing the claim for a TDIU prior to August 28, 2008.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford him the applicable time period for submitting a perfected appeal on this issue.

8.  The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-specifically, that noted above-a timely appeal must be perfected (here, within 60 days of the issuance of the SOC).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


